                      DISTRICT COURT OF THE VIRGIN ISLANDS
                              DIVISION OF ST. CROIX

REGINALD BELL,                            )
                                          )
                  Plaintiff,              )
            v.                            )                 Civil Action No. 2018-0022
                                          )
GOVERNMENT OF THE UNITED STATES )
VIRGIN ISLANDS, AND DEPARTMENT OF )
PLANNING AND NATURAL RESOURCES, )
DIVISION OF LIBRARIES, ARCHIVES,          )
AND MUSEUMS,                              )
                                          )
                  Defendants.             )
_________________________________________ )

Appearances:
Reginald Bell, Pro Se
St. Croix, V.I.

Erika Marie Scott, Esq.
St. Croix, V.I.
        For Defendant


               ORDER ADOPTING REPORT AND RECOMMENDATION

Lewis, Chief Judge

       THIS MATTER comes before the Court on U.S. Magistrate Judge Ruth Miller’s “Report

and Recommendation” (“R&R”) (Dkt. No. 15), in which Magistrate Judge Miller recommended

that Plaintiff Reginald Bell’s (“Plaintiff”) pro se “Motion to the Court” (“Motion”) (Dkt. No. 11)

be denied. Plaintiff requested to amend his Complaint to include claims for emotional distress and

punitive damages under certain provisions of the Americans with Disabilities Act, the

Rehabilitation Act of 1973 and the Civil Rights Act of 1964.

       In his Complaint, Plaintiff alleges that Defendants violated Title II of the Americans with

Disabilities Act, as amended, (“ADA”), 42 U.S.C. § 12131 et seq. (“Title II”) by denying him
access to the Florence A. Williams Public Library (the “Library”) on St. Croix, Virgin Islands,

with his service animal. (Dkt. No. 1 at 3). Plaintiff seeks injunctive relief and monetary damages

of $500,000 against Defendants. Id. at 4.

        Plaintiff subsequently filed the instant Motion. (Dkt. No. 11). Following referral of the

Motion to Magistrate Judge Miller for a report and recommendation, the Magistrate Judge

recommended that Plaintiff’s Motion to amend the Complaint to add claims for monetary damages

under the cited provisions be denied. (Dkt. No. 15 at 3). A copy of the Magistrate Judge’s R&R

was mailed to Plaintiff at his last known address. (Dkt. No. 16). Over a year has elapsed and no

objections to the Magistrate Judge’s R&R have been filed, and the deadline to file any objections

has long expired. 1

       In his single page Motion, Plaintiff requests emotional distress and punitive damages under

Title VII of the Civil Rights Act of 1964, the Americans with Disabilities Act, and the

Rehabilitation Act of 1973. (Dkt. No. 11). Plaintiff provides no explanation or support regarding

the application of these statutes to his circumstances. Plaintiff requested monetary damages of

$500,000. Id.

       As noted in the R&R, courts will give leave to amend pleadings “freely.” (Dkt. No. 15 at

1 (citing Foman v. David, 371 U.S. 178, 182 (1962); Arthur v. Maersk, Inc.,434 F.3d 196 202 (3d

Cir. 2006))). However, courts will deny a motion to amend on the grounds of futility. Id. (citing

Dole v. Arco Chem, Co., 921 F.2d 484, 487 (3d Cir. 1990)).

       In her R&R, Magistrate Judge Miller found that Plaintiff’s request to amend his Complaint

to add claims for emotional distress and punitive damages under the proposed statutes would have




1
 Objections to a magistrate judge’s report and recommendation must be filed within 14 days.
Fed. R. Civ. P. 72(b)(2).
                                                2
been futile. Where the parties fail to timely object to a magistrate judge’s R&R, there is no statutory

requirement that the district court review the R&R before accepting it. Thomas v. Arn, 474 U.S.

140, 151 (1985); 28 U.S.C. § 636(b)(1)(C) (a district judge shall “make a de novo determination

of those portions of the report or specified proposed findings or recommendations to which

objection is made”); see also Banco Popular de Puerto Rico v. Gilbert, 424 F. App’x 151, 153 (3d

Cir. 2011) (recognizing that Thomas permits the district court to decline to review undisputed

recommendations). Notwithstanding Thomas, the Third Circuit has determined that, even in the

absence of an objection, the “better practice is for the district judge to afford some level of review

to dispositive legal issues raised by the report.” Henderson v. Carlson, 812 F.2d 874, 878 (3d Cir.

1987). Where no objections have been filed, the court reviews an R&R under the “plain error”

standard of review. See Fed. R. Civ. P. 72(b) advisory committee’s note to 1983 addition (“When

no timely objection is filed, the court need only satisfy itself that there is no clear error on the face

of the record in order to accept the recommendation.”); see also Univac Dental Co. v. Dentsply

Int’l, Inc., 702 F. Supp. 2d 465, 469 (M.D. Pa. 2010). Under this standard, the court reviews the

magistrate judge’s report and recommendation for error that is “clear or obvious.” Tice v. Wilson,

425 F. Supp. 2d 676, 680 (W.D. Pa. 2006), aff’d, 276 F. App’x 125 (3d Cir. 2008) (citations and

quotations omitted).

        The Magistrate Judge appropriately conducted a preliminary review of Plaintiff’s Motion;

properly evaluated Plaintiff’s claims; and correctly identified the applicable legal standard relevant

to the claims. In that regard, the Magistrate Judge determined that the statutory provisions cited by

Plaintiff would not support the proposed claim for monetary damages by Plaintiff against the

Library. As the Magistrate Judge explains, Title VII of the Civil Rights Act is inapplicable to

Plaintiff because it applies only to claims of employment discrimination—which Plaintiff’s claim



                                                   3
is not. (Dkt. No. 15 at 2). ADA section 12117(a) is similarly inapplicable. Further, Plaintiff cannot

claim damages under 29 U.S.C. § 794 because this section of the Rehabilitation Act directs

Executive agencies, the United States Postal Service, and organizations and institutions that

receive Federal financial assistance to promulgate rules and regulations. Id. at 2, n2. It does not

pertain to remedies. 2 As the Magistrate Judge clarifies, the appropriate statute that indicates the

remedies available to Plaintiff as a patron of the Library, as alleged in the Complaint, is Title II of

the ADA, § 12133, which incorporates the remedies of Rehabilitation Act, 29 U.S.C. § 794a(a)(2),

and which, in turn, incorporates the remedies of Title VI of the Civil Rights Act, 42 U.S.C.

§§ 20000d, et seq. Id. at 2 (citations omitted).

       Upon independent review of the record in this matter and finding no plain error, it is the

opinion of this Court that the Magistrate Judge’s Report and Recommendation (Dkt. No. 15)

should be adopted in its entirety.

       UPON CONSIDERATION of the foregoing, it is hereby

       ORDERED that the Report and Recommendation (Dkt. No. 15) is ADOPTED for the

reasons stated herein and in the R&R; and it is further

       ORDERED that Plaintiff’s Motion to the Court (Dkt. No. 11) is DENIED; and it is further

       ORDERED that that the Clerk of Court shall provide a copy of this Order to Plaintiff

Reginald Bell by certified mail, return receipt requested.

       SO ORDERED.

Date: January 30, 2020                                         _______/s/_______
                                                               WILMA A. LEWIS
                                                               Chief Judge



2
 Even if the Court reads Plaintiff’s incorrect reference to “the Rehabilitation Act 1973, 29
U.S.C. § 794(a)(1)” as “the Rehabilitation Act of 1973, 29 U.S.C. § 794a(a)(1),” this statutory
provision is still inapplicable because it pertains to claims brought in the employment context.
                                                   4
